           MEMO ENDORSED


                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                         Attorneys at Law
                                   100 Lafayette Street, Suite 501
                                       New York, NY 10013
Franklin A. Rothman                                                            Tel: (212) 571-5500
Jeremy Schneider                                                               Fax: (212) 571-5500
Robert A. Soloway
David Stem

Rachel Perillo




                                                                                   6/3/21



                                                                May 27, 2021

By ECF and EMAIL
Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                 Re:    United States v. Hernandez et al.,
                        Including ANDREW ROCCO
                        18 Cr. 420 (ALC)

Dear Judge Carter:

       I represent Andrew Rocco in the above referenced matter. This letter is
respectfully submitted at the suggestion of Pre-Trial Services Officer, Marlon
Ovalles and with the government, by AUSA Christopher Clore deferring to Pre­
Trial's position, to request a modification of Mr. Rocco's bail conditions from Home
Incarceration enforced by Location Monitoring, to a Curfew, with hours to be set by
Pre-Trial Services, enforced by Location Monitoring.

        I am informed by PO Ovalles that Andrew has been overall compliant with
all his bail requirements since May of last year. He has successfully completed drug
treatment and has tested negative for all illicit substances. Modifying his bail
conditions will allow Andrew to seek and secure employment.

      If your Honor has any questions or requires additional information, please do
not hesitate to contact me.
Hon. Andrew L. Carter, Jr.
May 27, 2021
Page Two

      The Court's time and attention to this matter is appreciated.

                                                          Respectfully submitted,

                                                                 Isl

                                                          Jeremy Schneider

cc:   AUSA Jacob E. Warren (by ECFIEmail)
      AUSA Christopher Clore (by ECF/Email)
      Pre-Trial Services Officer, Marlon Ovalles (by Email)

                     The application is GRANTED.
                     So Ordered.

                                                                        6/3/21
